Jfouttlj Court of
                                     g>an gntonio,

                                          January 6, 2015


                                        No.04-14-00363-CV


  Augustine Nwabuishi, Rose Nwabuishi, Resource Health Services, Inc. dba Resource Home
                         Health Services, Inc. and Resource Care Corp.,
                                             Appellants


                                                 v.



                                       Dana D. Mohammadi,
                                              Appellee


                                 Trial Court Case No. 2014-CI-05341


                                          ORDER

        The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on February 4, 2015, to the following panel:
Justice Angelini, Justice Barnard, and Justice Martinez. All parties will be notified of the
Court's decision in this appeal in accordance with Tex. R. App. P. 48.

       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on January 6,2015.


                                                             / 'U^Ui^—Uka'--
                                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal o/the said
court on this January 6, 2015.